Citation Nr: 1205788	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a bilateral leg disorder. 

4.  Entitlement to service connection for a headache disorder. 

5.  Entitlement to service connection for a memory loss disorder. 

6.  Entitlement to service connection for decreased left eye vision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1959.  He also had a period of Army Reserve Service. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from decisions of June 2006 and January 2008 by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO).  In March 2009, the Veteran provided testimony before the undersigned at a Travel Board hearing at the RO; a transcript of that hearing is of record.  In October 2009, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a chronic neck/cervical spine disability that is a result of an injury incurred or aggravated while performing inactive duty for training.

2.  The preponderance of the evidence is against a finding that the Veteran has a chronic back/lumbar spine disability that is a result of an injury incurred or aggravated while performing inactive duty for training.

3.  The preponderance of the evidence is against a finding that the Veteran has a chronic bilateral leg disability that is a result of an injury incurred or aggravated while performing inactive duty for training.

4.  The Veteran does not have a chronic disability manifested by headaches. 

5.  The Veteran does not have a chronic disability manifested by memory loss. 

6.  The preponderance of the evidence is against a finding that the Veteran has a chronic disability resulting in left eye decreased vision that is a result of an injury incurred or aggravated while performing inactive duty for training.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011).

2.  Criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011).  

3.  Criteria for service connection for a bilateral leg disorder have not been met. 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011). 

4.  Criteria for service connection for a disorder manifested by headaches have not been met. 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011). 

5.  Criteria for service connection for a disorder manifested by memory loss have not been met. 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011). 

6.  Criteria for service connection for left eye disorder have not been met. 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 ; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Substantially compliant notice was sent in March 2005, March 2006, and August 2007, and the claims were readjudicated in a September 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained available service treatment records and private treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a medical opinion as to the etiology and severity of his disabilities, and afforded the appellant the opportunity to give testimony before the Board.  The Veteran's service treatment records from his period of active duty from 1955 to 1959 are unavailable and, according to the National Personnel Records Center, were destroyed in a fire that occurred at their facility in 1973.  Social Security Administration (SSA) records were requested, however SSA responded that the records pertaining to the Veteran had been destroyed.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Service Connection

The Veteran seeks service connection for various disorders that he attributes to an adverse reaction he had to inoculation he received while a member of the United States Army Reserves.  Specifically, the Veteran maintains that he had an adverse reaction to a tetanus and typhoid inoculation that he received on June 5, 1975, during Reserve Training Assembly in Kentucky.  A Statement of Medical Examination and Duty Status dated in June 1975 notes that the Veteran was on inactive duty training on June 5, 1975 when he sustained a reaction to a typhoid vaccine, was administered adrenalin and transferred to University of Kentucky Medical Center.

A June 5, 1975 record from University Hospital-Chandler Medical Center in Lexington, Kentucky, noted that the Veteran was seen with an acute febrile reaction to a typhoid and tetanus vaccine.  He was described as hyperventilating and shaking, with complaints of numbness in his hands, and chills.  He was treated with aspirin, tepid sponging, and observation, then released to home.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011). 

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only active duty.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Neck

In February 1976 the Veteran was seen with complaints of polyarthralgias and neck pain, which he stated had been present since June 1975 and was now better.  The examiner noted that the Veteran had been in an auto accident two weeks earlier that had caused neck pain.  He noted that cervical spine X-rays had shown peculiar developmental and/or degenerative joint disease changes of C5-7, but that the Veteran had had a striking lack of symptoms prior to the accident.  The assessment was no evidence of arthritis; no evidence ankylosing spondylosis; cervical spine disease, developmental or degenerative joint disease or both.  

A week later he was seen with neck pain, which he reported had been present since June 1975.  Moderate cervical spasms were noted.  Films showed extensive spondylosis of C6 with fusion of C5-6.  

In March and April 1976 the Veteran was hospitalized for treatment of his neck complaints.  The Veteran reported pain in the mid-cervical region.  He related the onset of the pain to his tetanus/typhoid inoculation in June 1975.  Examination showed spasm of the upper trapezius muscles.  He was treated with traction and responded well.  The assessment was back and neck pain, questionable etiology.

An August 1977 Army Reserves report of medical history form noted the Veteran complained of neck pain since his injection in June 1975.  It noted he had spasms of his neck muscles.

A June 1981 Army Reserves report of medical history form noted the Veteran took Tylenol and saw a chiropractor for neck pain.

A November 1982 treatment record noted that the Veteran had congenital fusion of neck vertebrae.

At his hearing before the undersigned in March 2009, the Veteran specifically denied ever having an injury to his neck.  See hearing transcript, page 5.

On VA examination in September 2011, the Veteran reported neck pain beginning approximately one week after his inoculation in June 1975.  He denied any neck injuries post-service or post-reserves.  The examiner reviewed the claims folder in conjunction with the examination.  He diagnosed cervical degenerative disc disease and spondylosis C3-C7.  The examiner opined that it was "less likely than not caused by or related to the 1975 tetanus-typhoid shot (there is no clinical correlation/nexus.)  It is most likely caused by and related to cervical spondylosis with fusion C5-6, (incidental in reserves 1976.)"  The examiner noted that studies had shown that age, genetics, and intrinsic disc loading were the predominant predictors of degenerative disc disease.

The Board finds that this medical opinion is probative, as it was made after a thorough review of the appellant's claims file and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While the appellant is competent to report initial onset of his neck pain following the June 1975 inoculation, and the continuity of his neck symptomatology since service, see Layno, 6 Vet. App. at 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), the Board finds that the appellant's report of ongoing neck pain since June 1975 is not credible.  Notably, during his Board hearing and on the September 2011 VA examination, the Veteran specifically denied having any neck injury history.  However, the January 1976 treatment record specifically noted that the Veteran had injured his neck in an automobile accident two weeks earlier.  Thus, the Veteran is shown to report a history that is contradicted by contemporaneous treatment records.  The Board finds that this discrepancy in the appellant's report of his neck injury history casts doubt on his credibility as a reliable historian.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible). 

The Board acknowledges that the Veteran has for many years reported that his neck pain began following the inoculation event in 1975.  However, while medical treatment for adverse reaction to the inoculation is shown in the record, there is no report of neck pain in the initial hospital record.  In order to obtain service connection based on a period of INACDUTRA, the evidence must show that disability resulted from an injury during that period, and the objective contemporary evidence fails to demonstrate such injury.

Additionally, while a congenital cervical spine disability was suspected in February 1976, the Board notes that the provisions of 38 C.F.R. § 4.9 , 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defects is precluded by 38 C.F.R. §§ 3.303(c) , 4.9.  

Given that the only medical opinion of record addressing the etiology of the appellant's neck disorders fails to provide a link to the inservice inoculation incident, and that the Board has found the appellant's report of experiencing neck pain continuously since that event is not credible, the Board finds that a basis for granting service connection has not been presented.  Thus, the appellant's appeal of this issue is denied. 



Back

In March and April 1976 the Veteran was hospitalized for treatment of his neck complaints.  He also reported occasional low back pain since his tetanus/typhoid inoculation in June 1975.  The assessment was back and neck pain, questionable etiology.

In October 1975 the Veteran again reported low back pain.  Examination showed no tenderness or sciatica.

An August 1977 Army Reserves report of medical history form noted the Veteran complained of back pain.  It noted he had a pinched nerve in the back that was treated as needed but did not cause activity limitation.

A June 1981 Army Reserves report of medical history form noted the Veteran saw a chiropractor for back pain.

A September 1982 treatment record noted the Veteran reported low back pain for one year, since falling down some steps.  The impression was probable mechanical low back pain.

A November 1982 treatment record noted that the Veteran had fallen at work in October 1981 and had spent three weeks in bed at rest.  Another November 1982 treatment record noted the Veteran had low back pain for one year following his fall off some steps, and that the Veteran was in the process of suing his employer for workmen's compensation.  The assessment was low back pain, times one year.

A December 1982 treatment record noted mechanical low back pain, no objective findings.

An October 1992 computer tomography (CT) scan showed a bulging disc at L3-4 level, and mild facet arthropathy.  There was no evidence of disc herniation or any other abnormality.

At his hearing before the undersigned in March 2009, the Veteran specifically denied ever having an injury to his back.  See hearing transcript, page 5.

On VA examination in September 2011, the Veteran reported back pain beginning approximately a couple of months after his inoculation in June 1975.  He denied any back injuries post-service or post-reserves.  The examiner reviewed the claims folder in conjunction with the examination.  He diagnosed lumbar degenerative disc disease and lumbar sensory radiculopathy.  

The examiner opined that it was "less likely than not caused by or related to the 1975 tetanus-typhoid shot (there is no clinical correlation/nexus.)  It is most likely caused by aging.  The examiner also stated that the Veteran's mechanical low back pain noted in 1982 was not caused by or related to his current back disability since it was a muscular process unrelated to the discs.

The Board finds that this medical opinion is probative, as it was made after a thorough review of the appellant's claims file and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While the appellant is competent to report initial onset of his back pain several months after the June 1975 inoculation, and the continuity of his back symptomatology since service, see Layno, 6 Vet. App. at 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), the Board finds that the appellant's report of ongoing back pain since June 1975 is not credible, as it is contradicted by other evidence of record.  Notably, during his Board hearing and on the September 2011 VA examination, the Veteran specifically denied having any back injury history.  However, the September 1982 and November 1982 treatment records specifically noted that the Veteran had injured his back in a fall in 1981 and was suing his employer for workmen's compensation.

The Board finds that this discrepancy in the appellant's report of his back injury history casts doubt on his credibility as a reliable historian.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible). 

The Board acknowledges that the Veteran has for many years reported that his back pain began following the inoculation event in 1975.  However, while medical treatment for adverse reaction to the inoculation is shown in the record, there is no report of back pain in the initial hospital record.  In order to obtain service connection based on a period of INACDUTRA, the evidence must show that disability resulted from an injury during that period, and the objective contemporary evidence fails to demonstrate such injury.

Given that the only medical opinion of record addressing the etiology of the appellant's back disorders fails to provide a link to the inservice inoculation incident, and that the Board has found the appellant's report of experiencing back pain continuously since that event is not credible, the Board finds that a basis for granting service connection has not been presented.  Thus, the appellant's appeal of this issue is denied. 

Legs

In October 1975, the Veteran reported low back pain radiating to his right hip and knee.  A November 1975 internal medicine consultation report noted the Veteran's complaints of arthralgia in the elbows and knees.  The examiner doubted that the serum sickness was the etiology of the complaints.  

In October 2003 the Veteran reported swelling in his feet and legs, present for three days.

On the VA examination in September 2011, the Veteran did not report a separate disability of the legs other than one associated with referred pain from his low back disability.  The examiner did not find evidence of any disability of the legs.

There is no medical evidence demonstrating that the Veteran has any current chronic disability of the legs.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Although the Veteran has contended that he has an unspecified bilateral leg condition, he has not provided additional information as to the nature of the claimed condition, and there is no medical evidence of record showing a current chronic disability of the legs.  Service connection is not warranted in the absence of proof of a current disability. 

Headaches

In March 1976 the Veteran reported having headaches since the June 1975 inoculation.  In August 1977 he denied having frequent or severe headaches.

In June 1981, he reported a history of frequent or severe headaches.  A September 1982 treatment record included a notation that the Veteran reported that he goes to a "chiropractor for neck and migraine ? headaches."  On a January 2004 treatment record, the Veteran denied having headaches.

On the VA examination in September 2011, the examiner noted that the Veteran had a history of headaches, but that his headaches had resolved, with no recurrence.

There is no medical evidence demonstrating that the Veteran has any current chronic disability manifested by headaches, or that he has had such disability at any time during the appeals period.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.  Although the Veteran has contended that he has a headache condition, he has not provided additional information as to the nature of the claimed condition, and there is no medical evidence of record showing a current headache disability. Service connection for a disability manifested by headaches is not warranted in the absence of proof of a current disability. 


Memory Loss

The Veteran denied loss of memory or amnesia on the August 1977 report of medical history.

The September 2011 VA examination diagnosed chronic adjustment disorder, which was manifested by symptoms including mild memory loss.  The examiner noted that the Veteran's mental disorder was less likely than not caused by or a result of the 1975 inoculation; there was no objective evidence to support the notion that he developed a mental disorder as a result of the inoculation.

The record does not contain any medical evidence showing the presence of memory loss other than as a symptom of the adjustment disorder noted on the recent VA examination, and the Board notes that his current claim is not a claim for entitlement to service connection for a psychiatric disorder.  In view of this, it may be concluded the Veteran does not have a memory loss disability for which service connection may be granted.  Accordingly, this aspect of the appeal is denied.  

Left Eye

The Veteran's left eye distant visual acuity was noted as 20/20 in August 1977 and again in June 1981.  The June 1981 examination noted that his left eye near vision was correctable to 20/30.  In August 1977 he denied a history of eye trouble.  In June 1981 he reported a history of eye trouble that began when he got the shot in 1975.  Examination of the eyes were noted as normal in August 1977 and June 1981.

A January 2003 VA ophthalmology clinic record noted primary open angle glaucoma.

On VA examination in September 2011, the Veteran reported a history of ocular complication following his tetanus and typhoid inoculation in 1975.  He reported having epi-retinal membrane removed from his left eye.  The examiner stated that the Veteran's current macular puckering of the retina and glaucoma were not at least as likely as not due to or aggravated by tetanus and typhoid shots in service.

Service connection is generally precluded by regulation for "defects", including refractive error of the eye, because they are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c) , 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

The Veteran testified before the undersigned that he saw a physician for blurred vision in approximately 1977 and that he was told that his left eye retina "was tore loose from the eyeball."  The objective record does not demonstrate any left eye problem aside from refractive error until the diagnosis of glaucoma in 2003.  The recent VA examiner has found no nexus between any current left eye disability and the 1975 inoculation incident.

Given that the only medical opinion of record addressing the etiology of the appellant's left eye disability fails to provide a link to the 1975 inoculation incident, and that the Veteran's report of a retina injury in 1977 is not supported by the other evidence, including the normal eye examinations in 1977 and 1981, the Board finds that a basis for granting service connection has not been presented.  Thus, the appellant's appeal of this issue is denied. 



ORDER

Service connection for a neck disorder is denied. 

Service connection for a back disorder is denied. 

Service connection for a bilateral leg disorder is denied. 

Service connection for a headache disorder is denied. 

Service connection for a memory loss disorder is denied. 

Service connection for decreased left eye vision is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


